 



Exhibit 10.1
AMENDMENT NO. 2 AND WAIVER TO CREDIT AGREEMENT
     THIS AMENDMENT NO. 2 AND WAIVER TO CREDIT AGREEMENT, dated as of
November 5, 2007 (this “Amendment”), is made by and among STILLWATER MINING
COMPANY, a Delaware corporation (the “Borrower”), and TORONTO DOMINION
(TEXAS) LLC, as administrative agent (in such capacity, the “Administrative
Agent”), for the Lenders (such capitalized term and all other capitalized terms
not otherwise defined herein shall have the meanings set forth in the Credit
Agreement referred to below).
W I T N E S S E T H:
     WHEREAS, the Borrower, the Lenders, the Administrative Agent, U.S. Bank
National Association, as documentation agent, and TD Securities (USA) LLC
(formerly known as TD Securities (USA) Inc.), as lead arranger, have heretofore
entered into that certain Credit Agreement, dated as of August 3, 2004 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement,” and as amended by this Amendment and as the same
may be further amended, supplemented, amended and restated or otherwise modified
from time to time, the “Credit Agreement”);
     WHEREAS, as of the date hereof, the Borrower is not in compliance with
Section 7.2.16(a) of the Existing Credit Agreement and Section 7.1.1(d) of the
Existing Credit Agreement insofar as such Section relates to the giving of a
notice with respect to such failure to comply with Section 7.2.16(a)
(collectively, the “Existing Events of Default”) and the Borrower has requested
that the Lenders waive the Existing Events of Default;
     WHEREAS, each Lender that executes and delivers a signature page to this
Amendment in the form of the “Lender Consent” attached hereto (a “Lender
Consent”) will be deemed to have agreed to the terms of this Amendment;
     WHEREAS, the Borrower has also requested that certain amendments be made to
the Existing Credit Agreement, as set forth in Article II herein;
     WHEREAS, the Required Lenders are willing, on the terms and subject to the
conditions set forth below, to consent to such amendments of the Existing Credit
Agreement; and

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Borrower and the Required Lenders hereby agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1. Certain Definitions. The following terms (whether or not
underscored) when used in this Amendment shall have the following meanings (such
meanings to be equally applicable to the singular and plural forms thereof):
     “Administrative Agent” is defined in the preamble.
     “Amendment” is defined in the preamble.
     “Borrower” is defined in the preamble.
     “Credit Agreement” is defined in the first recital.
     “Existing Credit Agreement” is defined in the first recital.
     “Existing Events of Default” is defined in the second recital.
     “Lender Consent” is defined in the third recital.
     “Second Amendment Effective Date” is defined in Article IV.
     SECTION 1.2. Other Definitions. Terms for which meanings are provided in
the Credit Agreement are, unless otherwise defined herein or the context
otherwise requires, used in this Amendment with such meanings.
ARTICLE II
WAIVER OF EXISTING EVENTS OF DEFAULT
     SECTION 2.1. Waiver. Subject to the satisfaction (or waiver) of the
conditions set forth in Article IV, the Lenders hereby waive the Existing Events
of Default.
ARTICLE III
AMENDMENTS TO EXISTING CREDIT AGREEMENT
     SECTION 3.1. Amendments. Subject to the satisfaction (or waiver) of the
conditions set forth in Article IV, the Existing Credit Agreement is hereby
amended as of the date of this Amendment in accordance with this Section 3.1.
     SECTION 3.1.1. Amendments to Definition of “Debt”. The definition of “Debt”
in Section 1.1 of the Existing Credit Agreement is hereby amended by adding the
phrase “(calculated without duplication)” immediately following the phrase “...
of the definition of Indebtedness”, and by adding the phrase “(calculated
without duplication)” immediately following the phrase “... the aggregate face
amount”.

 



--------------------------------------------------------------------------------



 



     SECTION 3.1.2. Amendment to Definition of “Applicable Margin”. The
definition of “Applicable Margin” in Section 1.1 of the Existing Credit
Agreement is hereby amended as follows:

    (a)   The table in clause (b) thereof shall be amended by changing the
reference to “>2.00:1 and <2.50:1” with a reference to “<2.50:1” and by deleting
the final row in such table.       (b)   Clause (c) thereof shall be amended and
restated in its entirety to read as follows:     “(c)   with respect to Term
Loans, at all times, 150 basis points per annum, in the case of Term Loans
maintained as Base Rate Loans, and 250 basis points per annum, in the case of
Term Loans maintained as LIBO Rate Loans.”

     SECTION 3.1.3. Amendments to Section 7.2.7.

  (a)   The table in Section 7.2.7 of the Existing Credit Agreement is hereby
amended and restated to read as follows:

                          Capital           Expenditure Amount     Fiscal Year  
  (in millions)    
2004
    $ 90.0      
2005
    $ 110.0      
2006
    $ 95.0      
2007
    $ 95.0      
2008
    $ 95.0      
2009
    $ 95.0      

  (b)   Section 7.2.7 is hereby further amended by deleting the word “and” at
the end of clause (i) of the proviso thereto, by replacing the period at the end
of clause (ii)(C) thereof with “; and” and by inserting the following new clause
(iii) at the end thereof:         “(iii) in addition to Capital Expenditures
made pursuant to the foregoing, the Borrower may make or commit to make, or may
permit one or more of its Subsidiaries to make or commit to make, at any time,
additional Capital Expenditures not exceeding $25,000,000 in the aggregate
solely for the purpose of the construction of a second smelting furnace at the
Borrower’s processing facility located in Columbus, Montana.”

 



--------------------------------------------------------------------------------



 



     SECTION 3.1.4. Amendments to Section 7.2.16. Clause (a) of Section 7.2.16
of the Existing Credit Agreement is hereby amended and restated to read as
follows:

  “(a)   any agreement or arrangement pursuant to which it and such Subsidiaries
are required to sell and physically deliver in any calendar year:       (i)  
palladium in an aggregate amount equal to more than the sum of the following:  
    (x)   100% of the Borrower’s Annual Palladium Production for such calendar
year, plus       (y)   any palladium acquired during such calendar year under
any Norilsk Metal Agreement, plus       (z)   an amount of palladium acquired
from Persons other than the Borrower and its Affiliates or generated by the
Borrower’s recycling activities, up to a maximum amount for any calendar year
not to exceed 20% of the Borrower’s Annual Palladium Production for such
calendar year; or       (ii)   platinum in an aggregate amount equal to more
than 100% of the Borrower’s Annual Platinum Production, or”.

ARTICLE IV
CONDITIONS TO EFFECTIVENESS
     The waiver contained in Section 2.1 and the amendments contained in
Section 3.1 shall be effective on the date the Administrative Agent has
confirmed the satisfaction or waiver of each of the conditions contained in this
Article IV (the “Second Amendment Effective Date”).
     SECTION 4.1. Execution of Counterparts. The Administrative Agent shall have
received counterparts of (a) this Amendment duly executed and delivered by
(i) the Borrower and (ii) the Administrative Agent on behalf of the Required
Lenders that have executed and delivered to the Administrative Agent their
written agreement or consent to the amendments contained herein pursuant to the
execution and delivery of a Lender Consent.
     SECTION 4.2. Amendment Fee. The Administrative Agent shall have received
all fees due and payable in connection with this Amendment pursuant to
Section 6.3.
     SECTION 4.3. Fees and Expenses. The Administrative Agent shall have
received all fees and expenses due and payable pursuant to Section 6.4 (to the
extent then invoiced) and pursuant to the Credit Agreement (including all
previously invoiced fees and expenses).

 



--------------------------------------------------------------------------------



 



ARTICLE V
REPRESENTATIONS AND WARRANTIES
     SECTION 5.1. Representations and Warranties. In order to induce the
Required Lenders and the Administrative Agent to enter into this Amendment, the
Borrower hereby represents and warrants to the Administrative Agent, Issuer and
each Lender, as of the date hereof, as follows:

  (a)   the representations and warranties set forth in Article VI of the Credit
Agreement (excluding, however, those contained in Section 6.7 of the Credit
Agreement) and in each other Loan Document are, in each case, true and correct
in all material respects (unless stated to relate solely to an earlier date, in
which case such representations and warranties are true and correct in all
material respects as of such earlier date);     (b)   there is no pending or, to
the knowledge of the Borrower or its Subsidiaries, threatened litigation,
action, proceeding or labor controversy, except as disclosed in Item 6.7 of the
Disclosure Schedule, affecting the Borrower, any of its Subsidiaries or any
other Obligor, or any of their respective properties, businesses, assets or
revenues, which could reasonably be expected to have a Material Adverse Effect,
and no development has occurred in any labor controversy, litigation,
arbitration or governmental investigation or proceeding disclosed in Item 6.7
which could reasonably be expected to have a Material Adverse Effect;     (c)  
there is no pending or, to the knowledge of the Borrower or its Subsidiaries,
threatened litigation, action, proceeding or labor controversy which purports to
affect the legality, validity or enforceability of this Amendment, the Credit
Agreement or any other Loan Document;     (d)   except for the Existing Events
of Default, no Default has occurred and is continuing;     (e)   this Amendment
has been duly authorized, executed and delivered by the Borrower and constitutes
a legal, valid and binding obligation of the Borrower, enforceable against it in
accordance with its terms, except to the extent the enforceability hereof may be
limited by (i) the effect of bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect relating to or affecting the
rights and remedies of creditors generally and (ii) the effect of general
principles of equity, whether enforcement is considered in a proceeding in
equity or at law; and     (f)   the execution, delivery and performance by the
Borrower of this Amendment does not (i) contravene the Borrower’s Organic
Documents, (ii) contravene any contractual restriction, law or governmental
regulation or court decree or order binding on or affecting the Borrower or
(iii) result in, or require the creation or imposition of, any Lien (other than
the Liens created under the Loan Documents in favor of the Administrative Agent
for the benefit of the Secured Parties) on any of the Borrower’s properties.

 



--------------------------------------------------------------------------------



 



     SECTION 5.2. Disclosure. In furtherance of, and not in limitation of,
Section 6.13 of the Credit Agreement, all factual information heretofore or
contemporaneously furnished by the Borrower in writing to any Agent or Lender
for purposes of, or in connection with, this Amendment, taken as a whole, is
true and accurate in every material respect and such information is not
incomplete by omitting to state any material fact necessary to make such
information not misleading.
     SECTION 5.3. Non-Impairment, etc. After giving effect to this Amendment,
neither the modification of the Existing Credit Agreement or any other Loan
Document effected pursuant to this Amendment nor the execution, delivery,
performance or effectiveness of this Amendment or any other Loan Document
impairs the validity, effectiveness or priority of the Liens granted pursuant to
the Security Agreements (as in effect immediately prior to the Second Amendment
Effective Date, the “Existing Security Documents”), and such Liens continue
unimpaired with the same priority to secure repayment of all Obligations,
whether heretofore or hereafter incurred. Neither the modification of the
Existing Credit Agreement nor the execution, delivery, performance or
effectiveness of this Amendment requires that any new filings be made or other
action taken to perfect or to maintain the perfection of such Liens. Under the
foregoing circumstances, the position of the Lenders with respect to such Liens,
the Collateral (as defined in the Existing Security Documents) in which a
security interest was granted pursuant to the Existing Security Documents, and
the ability of the Administrative Agent to realize upon such Liens pursuant to
the terms of the Security Agreements have not been adversely affected in any
material respect by the modification of the Existing Credit Agreement effected
pursuant to this Amendment or by the execution, delivery, performance or
effectiveness of this Amendment.
ARTICLE VI
MISCELLANEOUS
     SECTION 6.1. Full Force and Effect; Amendment. Except as expressly provided
herein, all of the representations, warranties, terms, covenants, conditions and
other provisions of the Credit Agreement and the other Loan Documents shall
remain in full force and effect in accordance with their respective terms and
are in all respects hereby ratified and confirmed. The waivers and amendments
set forth herein shall be limited precisely as provided for herein to the
provisions expressly waived and amended hereby and shall not be deemed to be an
amendment to, waiver of, consent to or modification of any other term or
provision of the Credit Agreement, any other Loan Document referred to therein
or herein or of any transaction or further or future action on the part of the
Borrower or any other Obligor which would require the consent of any of the
Lenders under the Credit Agreement or any of the other Loan Documents.
     SECTION 6.2. Loan Document Pursuant to Credit Agreement. This Amendment is
a Loan Document executed pursuant to the Credit Agreement and shall be
construed, administered and applied in accordance with all of the terms and
provisions of the Credit Agreement, including, without limitation, the
provisions relating to forum selection, consent to jurisdiction and waiver of
jury trial included in Sections 10.14 and 10.15 of the Credit Agreement, which
provisions are hereby acknowledged and confirmed by each of the parties hereto.
Any breach of any representation, warranty, condition, covenant or agreement
contained in this Amendment shall be deemed to be an Event of Default for all
purposes of the Credit Agreement and the other Loan Documents.

 



--------------------------------------------------------------------------------



 



     SECTION 6.3. Amendment Fee. The Borrower shall have paid, without setoff,
deduction or counterclaim, a non-refundable amendment fee in the amount of
twelve and a half (12.5) basis points of the sum of such Lender’s Revolving Loan
Commitment and the outstanding principal amount of Term Loans payable to it, as
of the date hereof, for the account of each Lender that has executed and
delivered (including delivery by way of facsimile) a written Lender Consent,
authorizing the Administrative Agent to execute this Amendment, at or prior to
5:00 p.m. New York time, on or before November 5, 2007 (as such time may be
extended by the Borrower). The aggregate amount of such amendment fee shall be
paid at or prior to noon, New York time, on November 6, 2007 (or, in the event
that the date in the immediately preceding sentence has been extended, the
Business Day that immediately succeeds such extended date) to the Administrative
Agent for the pro rata account of the Lenders entitled to receive such amendment
fee.
     SECTION 6.4. Fees and Expenses. The Borrower shall have paid all reasonable
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation, negotiation, execution and delivery of this Amendment,
including the reasonable fees and disbursements of Mayer Brown LLP, as counsel
for the Administrative Agent.
     SECTION 6.5. Headings. The various headings of this Amendment are inserted
for convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.
     SECTION 6.6. Execution in Counterparts. This Amendment may be executed by
the parties hereto in counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.
     SECTION 6.7. Cross-References. References in this Amendment to any Article
or Section are, unless otherwise specified or otherwise required by the context,
to such Article or Section of this Amendment.
     SECTION 6.8. Severability. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.
     SECTION 6.9. Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
     SECTION 6.10. GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

            STILLWATER MINING COMPANY
      By:   /s/ John R. Stark         Name:   John R. Stark        Title:   Vice
President, Human Resources, Secretary and General Counsel     

            TORONTO DOMINION (TEXAS) LLC,
      as Administrative Agent
      By:   /s/ Ian Murray         Name:   Ian Murray        Title:   Authorized
Signatory     

 